Citation Nr: 0122722	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound, left lower leg, with scars and Muscle Group 
XII damage, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound, right lower leg, with scars and Muscle Group 
XI damage, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected 
gunshot wound disability of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-wounded veteran of the Korean 
Conflict.  He served on active duty in the United States 
Marine Corps from July 1948 to June 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of secondary service connection for the right knee 
disorder is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  On a VA examination conducted in February 2001, the 
examiner found that the appellant had plantar flexion 
weakness in his left foot due to muscle loss caused by the 
left leg gunshot wound.

2.  The evidence shows that the appellant sustained a clean 
through-and-through gunshot wound to the right lower leg with 
resulting muscle group damage to Group XI (posterior) and 
Group XII (anterior). 

3.  The appellant has not required frequent hospitalizations 
for his gunshot wound disabilities, nor is it shown that 
these disabilities either singly or jointly cause marked 
interference with employment or otherwise renders the regular 
schedular criteria inadequate for rating purposes.


CONCLUSIONS OF LAW

1.  The appellant's gunshot wound of the left lower leg is no 
more than 30 percent disabling pursuant to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5312 (2000).

2.  The criteria for the assignment of a 20 percent 
disability rating, but not higher, for the appellant's 
gunshot wound of the right lower leg pursuant to the 
schedular rating standards are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5311, 5312 (2000).

3.  Application of the extraschedular provisions for the 
appellant's gunshot wound disabilities is not warranted.  38 
C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In connection with his claim on appeal, the appellant was 
recently evaluated on a VA compensation examination conducted 
in February 2001.  The Board also reviewed other pertinent 
medical evidence in the file including his service medical 
records and the report of a VA compensation examination 
conducted in October 1952.  For purposes of this appeal, 
however, and for the reasons set forth below in greater 
detail, primary emphasis will be placed on the reported 
complaints and findings noted on the recent 2001 VA 
examination.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

The service medical records indicated that the appellant was 
wounded in action near Inchon, Korea on September 17, 1950.  
He was struck by enemy machine gun fire and his injuries 
included through-and-through gunshot wounds to the lower 
legs.  He was awarded the Purple Heart Medal.  Following 
debridement, multiple skin grafting surgery and the 
application of casts over the course of a lengthy period of 
hospitalization and convalescence (approximately six months), 
the gunshot wounds healed satisfactorily and he returned to 
duty on a light duty basis.  However, he subsequently was 
unable to carry out his duties as a result of developing 
myositis in the left leg, which required additional treatment 
and evaluation over a three-month period.  Thereafter, the 
appellant was medically evaluated when discharged from the 
Marine Corps in June 1952 at which time it was noted that he 
still had some weakness and aching in his left leg, 
especially with wet weather, for which he was diagnosed with 
myositis, chronic, due to old wound.  No specific complaints 
or findings were noted on this examination report with regard 
to the right leg wound.

Following service, the appellant's gunshot wound disabilities 
were evaluated by a private physician in July 1952.  At that 
time, the appellant complained of pain and soreness in the 
left leg, to include numbness and tingling sensations, 
swelling of the foot, and limitation of motion of the foot.  
Physical examination of his left leg showed a residual scar 
on the medial side and what the examiner described as a 65 
percent impairment of flexion of the foot.  It was also 
reported that the appellant had some missing musculature in 
the area of the wound as well as some numbness of the skin 
and absence of pulsation in the tibial artery.  The diagnosis 
was traumatic and surgical removal of the muscles of the left 
leg with resulting impairment of flexion of the foot and 
damage to the nerves and arteries.  His prognosis was 
described as "[n]ot good - Cold weather will probably 
increase his symptoms."

As alluded to above, the appellant's gunshot wound 
disabilities were evaluated on a VA compensation examination 
conducted in October 1952.  At that time, he complained of 
soreness, pain, and weakness in his left leg with standing or 
walking.  He also complained of swelling, numbness and 
tingling in his left leg and foot.  With regard to his right 
leg wound, the appellant indicated that it bothered him a 
little in that he occasionally had some swelling and pain in 
the area of the exit wound site, which was on the posterior 
side of that leg.  He further reported that he was presently 
employed as a food broker and that he was able to perform his 
duties because the job did not require too much standing or 
walking.
Objectively, clinical findings on the 1952 VA examination 
were significant for the following, in pertinent part:

Right lower extremity:  Examination 
reveals palpable dorsalis pedis and 
posterior tibial pulsations in the right 
foot.  Knee and ankle jerks were 
physiological.  There was no evidence of 
muscle spasm or atrophy.  Muscular 
strength was good.  There was a full 
range of motion of all motions involving 
the right hip, knee and ankle joints 
. . . .

On the anterior aspect of the right leg 
in approximately the midportion there is 
a scar which represents the wound of 
entrance of the bullet into the right 
leg.  This scar measures 1 cm. In 
diameter, is well healed, non tender, non 
adherent to underlying structures and 
presents no abnormalities.  On the 
posterior aspect of the right leg in 
approximately the midportion is seen a 
second scar which represents the wound of 
exit of a bullet.  This scar measures one 
inch in diameter, is roughly circular, 
well healed, non tender, non adherent to 
the underlying structures.  There seems 
to be a defect in the underlying fascia 
and muscle in this area, however, no 
definite herniation is present.  There is 
no evidence of sensory impairment of any 
note in the right lower extremity.

Left lower extremity:  . . . .  At the 
left ankle joint dorsiflexion was limited 
approximately 10 degrees.  Pronation, 
supination, and plantar flexion were 
performed thru [sic] a full range of 
motion.  The dorsalis pedis and posterior 
tibial pulsations were definitely present 
in the left lower extremity.  This skin 
exhibited no evidence of edema, 
ulceration, or varicosities in either the 
right or left lower extremity at this 
time.  There was no evidence of vaso-
spastic changes in the left lower 
extremity at the time of this 
examination.  The left leg revealed three 
scars.  In the infra-patellar region on 
the lateral aspect of the left upper leg 
is seen a scar measuring one inch by one 
cm., is well healed, non tender, non 
adherent to underlying structures and 
presents no abnormalities.  A second scar 
on the posterior aspect of the left leg 
in the lower half is noted.  This scar 
measures approximately four inches by one 
cm., is well healed, non tender to deep 
palpation.  In its lower one half there 
seems to be a defect of underlying soft 
tissue so that the scar is depressed in 
this area.  Otherwise, the scar presents 
no abnormalities.  The third scar is seen 
on the antero-medial aspect of the left 
leg in the middle portion.  This scar 
measures 9 inches in its greatest length 
and 21/2  inches in its greatest width, is 
roughly oval, is considerably depressed 
due to the fact that there is 
considerable loss of underlying soft 
tissue.  This area has been covered by a 
skin graft which is well healed and 
presents an excellent cosmetic 
appearance, as far as skin grafts are 
concerned.  Palpation of the scar area 
elicited a complaint of tenderness from 
the patient when pressure was applied 
over the extreme upper and lower portions 
of the scar areas.  There was an area of 
diminished sensation to pinprick on the 
medial aspect of the lower leg 
immediately below the scar down to the 
ankle joint.

On the basis of the above, service connection was established 
for the appellant's gunshot wounds by a rating decision in 
December 1952.  At that time, the RO assigned a 30 percent 
rating for the left lower leg wound (scars, gunshot wound 
left leg with residual paresthesia left foot, rated under 
Diagnostic Code 5312), and a 10 percent rating for the right 
lower leg wound (scars, gunshot wound right leg, rated under 
Diagnostic Code 5311).

Following the October 1952 examination, the record reflects 
that the appellant was not seen again by VA for evaluation of 
his gunshot wound disabilities until February 2001, at which 
time he was examined on a VA compensation examination in 
connection with his claim filed in November 2000 seeking 
increased ratings for the disabilities at issue on appeal.

The appellant also submitted with his claim a statement from 
his private physician, Dr. T. A. Edwards, M.D., who indicated 
in a letter dated October 23, 2000, that he had treated the 
appellant conservatively in the past for the left leg wound, 
which continued to bother him "off and on."  Examination 
showed nearly entire loss of the middle portion of the 
gastroc of his left leg, with residual weakness on plantar 
flexion of his foot, but with no neurovascular deficits.  Dr. 
Edwards indicated that the appellant would have some chronic 
pain and disability secondary to the loss of muscle in his 
left leg, and that this muscle loss would interfere with his 
ability to ambulate and put additional stress on his right 
leg.

The February 2001 VA examination report indicated that the 
examiner followed the worksheet guides for evaluations of 
scars, muscle injuries, feet and injuries to the peripheral 
nerves.  Although the claims file was not made available to 
the examiner for review in connection with this examination, 
see Compensation/Pension Exam Request, dated November 15, 
2000, the Board notes that the medical history of the 
appellant's wounds was detailed and accurate, as shown by the 
available records in the file.  Hence, given the fact that 
there is little in the way of medical treatment and 
evaluation for these disabilities between 1952 and the 
present, further development to have the examiner review the 
claims file is not indicated.

At the time of the February 2001 examination, the appellant 
complained of intermittent pain in the left lower leg, which 
he described as a sharp pain, lasting for a short period of 
time.  He did not know when it would occur, but he indicated 
that it occurred one to two times a week, usually when he was 
"sitting around."  He described no problems ambulating, 
however, and indicated that the pain did not occur when he is 
ambulating.  He did not report any specific complaints with 
regard to his right lower leg wound.  Regarding employment, 
the appellant indicated that he had been retired since 1991.  
Objectively, clinical findings on this examination were 
significant for the following, in pertinent part:

Showed almost entire loss of the medial 
portion of the gastrocnemius muscle of 
the left leg.  He has weakness on plantar 
flexion of his foot corresponding to the 
muscle loss.  He also has a normal 
neurovascular status of his foot, it is 
intact.  There are no signs of any 
abnormality . . . .  Th evaluation today 
does show as Dr. Edwards described a loss 
of muscle tissue on the medial side of 
the left lower leg in the mid one-third 
area of the left lower leg involving the 
gastrocnemius muscle.  It is interesting 
to note that the patient has a normal 
sensory sensation over the wound, the 
depressed area of the wound, and where 
the injury had occurred.  He has a very 
slight decreased sensory sensation over 
the lower area of the left leg between 
the lower end of the medial wound and the 
medial malleolus of the left ankle.  This 
is approximately a 5-6 cm area and it is 
a very narrow strip or band.  Other areas 
of the left foot, both medial, plantar 
surface, lateral, dorsal surface of the 
foot, and lateral areas of the left lower 
leg are all within normal limits and 
there are no signs of any decreased 
sensory sensation.  The scar itself is 22 
cm in length on the anterior medial side 
of the left lower leg.  Its widest width 
is near the center of the scar.  It is 5-
1/2  cm to 6 cm in width, near the end of 
the wounds on each side it is 
approximately 3-4 cm in width.  There is 
a depression of almost one to one and a 
quarter centimeter in the deepest area of 
the wound . . . .  The color of the scar 
is equivalent to the normal skin around 
the area.  There is no edema, keloid 
formation or inflammation, but 
disfigurement is present.  He does have 
difficulty flexing his foot upward, in 
fact his range of motion of the left 
ankle is limited.  In neutral position he 
could only place the foot at 
approximately [a] 78-degree angle with 
the lower leg.  On the left ankle he can 
flex the left foot upward approximately 
3-4 degrees, extend downward towards 50 
degrees which would be about a 28-degree 
range of motion downward.  Right foot 
neutral position being 92-93.  Flexion 
upward to 102 and extension downward to 
approximately 55 degrees. . . .  He does 
have a slight limp on the left lower 
extremity, because he is unable to flex 
his left foot upwards with a normal gait 
. . . .  [The examiner then described the 
appellant's complaints referable to his 
right knee disorder; he reported no 
specific complaints regarding the old war 
wound of the right lower leg].  The 
patient is unable to walk on his toes due 
to the injury in the left lower leg and 
he can barely walk on his heels, but with 
difficulty.  He cannot move the left 
foot, rotate it medially or laterally as 
he can with the right foot.

On the basis of these findings, the examiner diagnosed status 
post gunshot wound to both lower legs with the worse wound 
occurring to the left lower leg causing almost entire loss of 
the medial portion of the gastrocnemius muscle of the left 
leg, with residual weakness on plantar flexion of the left 
foot.  The examiner also indicated that the appellant did not 
have any neurovascular deficits and that he had only one 
small area of decreased sensation.  Regarding the right leg, 
the examiner diagnosed status post gunshot wound, clean 
through-and-through wound entering the anterior portion of 
the right leg, exiting through the gastrocnemius muscle of 
the right lower leg.

In addition, X-rays taken in connection with this examination 
were interpreted as showing minor abnormalities of the 
tibia/fibula of each leg, manifested by a small (one 
centimeter) piece of wire in the soft tissue of the mid left 
calf behind the tibia, and an old avulsion fracture at the 
posterior surface of the tibial lateral condyle of the right 
leg.

The Board notes as well that unretouched color photographs 
taken of the appellant's scars in connection with the 
February 2001 examination appear to corroborate the medical 
examination findings cited above in the indented paragraphs.

Analysis

The Board is satisfied that all relevant facts pertinent to 
the increased rating claims on appeal have been developed and 
that no further assistance is required to comply with 
38 U.S.C.A. §§ 5103A, 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 
(2000), and applicable VA regulations published in August 
2000.  See 66 Fed. Reg. 45,620 (Aug. 26, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  Regarding the "duty to notify," the Board finds 
that the RO's development/notice letters, rating decision and 
statement of the case furnished to the appellant and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate these claims.  Furthermore, with respect to the 
duty to assist, the record reflects that the appellant has 
been provided medical examinations for his gunshot wound 
disabilities and development efforts have been completed to 
the extent possible to obtain relevant VA medical records 
and/or provide the appellant the opportunity to do either 
submit or authorize VA to obtain private medical records.  It 
is shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
these claims.  Further, the RO has adjudicated each claim on 
the merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of his appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board has the duty to assess the credibility 
and weight of the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  These 
ratings are intended to represent average impairment in 
earning capacity resulting from disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(2000).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

With respect to musculoskeletal joint disabilities, the Court 
has held that the Board must consider the application of 38 
C.F.R. § 4.40 (2000) regarding functional loss due to joint 
pain on use or during flare-ups, and 38 C.F.R. § 4.45 (2000) 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995) (sections 4.40 and 4.45 make clear that pain must be 
considered capable of producing compensable disability of the 
joints); see also Quarles v. Derwinski, 3 Vet. App. 129 
(1992) (failure to consider section 4.40 was improper when 
that regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether increased schedular ratings may be awarded (1) 
pursuant to the relevant schedular criteria, i.e., if the 
medical evidence reflects findings which support higher 
ratings pursuant to the delineated schedular criteria; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (2000) (62 Fed. Reg. 30235, et seq.).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  A moderately severe 
disability will be manifested by entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups with indications on palpation of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  A severe 
muscle disability will be manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups caused 
by the missile, with test of strength, endurance, or 
coordinated movements showing severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups are found 
under 38 C.F.R. §§ 4.55, 4.56 (2000).  A muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  Muscle injuries 
in the same anatomical regions will not be combined, but 
instead, will be evaluated for the most severely injured 
muscle group and increased by one level of severity, i.e., 
moderate, moderately severe, severe, to reflect the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(b) and (e).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Where the muscle damage involves the muscles of the lower leg 
(Groups XI and XII), as in this case, the Rating Schedule 
provides a noncompensable evaluation (zero percent) for 
"slight" functional impairment caused by the muscle injury, 
and a 10 percent evaluation for "moderate" functional 
impairment.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312 
(2000).  "Moderately severe" impairment is rated 20 percent 
disabling, whereas "severe" impairment is rated 30 percent 
disabling.  The 30 percent rating represents the maximum 
schedular evaluation that can be assigned for Muscle Group XI 
and XII injuries.

A gunshot wound may also be rated for impairment caused by 
scars.  According to the Rating Schedule, "[s]cars, other," 
are rated on the basis of limitation of function of the body 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(2000).  Scars which are tender or painful on objective 
demonstration are rated 10 percent disabling.  38 C.F.R. Part 
4, Code 7804.  In addition, scars of the head, face or neck 
which are slightly disfiguring are rated noncompensable and 
if moderately disfiguring, 10 percent disabling.  38 C.F.R. 
Part 4, Code 7800.  Higher ratings under Code 7800 may be 
warranted if disfiguring scars of the head, face or neck are 
"severe" in nature (30 percent) or exceptionally repugnant 
(50 percent).

Left Leg Wound

While the Board finds that the medical evidence shows that 
the appellant sustained a serious through-and-through gunshot 
wound to the left lower leg in Korea in September 1950, it 
appears that the current extent of impairment does not 
warrant entitlement to a higher rating based on the 
applicable schedular criteria; the medical findings reported 
by Dr. Edwards in his report of October 2000 as well as those 
noted on the recent VA examination in 2001 were significant 
only for plantar flexion weakness in the left foot causing a 
limp and, as noted only on the VA exam, some "very slight" 
decreased sensory sensation over the lower area of the left 
leg between the lower end of the medial wound and the medial 
malleolus of the left ankle.  The balance of the medical 
findings reported on the 2001 VA examination showed no other 
impairment of the left leg or foot due to the old war wounds, 
to include any abnormalities specific to the residual scars.  
As noted above, section 4.45(c) states that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Hence, given the fact that the 
appellant is receiving the maximum schedular rating of 30 
percent for the left leg wound disability, it appears that 
his plantar flexion weakness causing a limp is fully 
compensated by this rating, which, as noted above, is 
assigned for a "severe" disability manifested by deficits 
in "strength, endurance, or coordinated movements showing 
severe impairment of function."

The above-cited facts are not essentially different from 
those noted in the record many years ago when the appellant 
was evaluated for this disability by VA in 1952.  In view of 
the current medical examination findings, together with the 
fact that there is no evidence of regular treatment or 
medical evaluation for his old gunshot wounds in the decades 
following his military discharge and initial rating 
evaluation until he filed his claim on appeal in November 
2000, the Board finds that his left leg wound disability has 
essentially stabilized for purposes of the currently assigned 
30 percent rating.  In essence, a longitudinal review of the 
record shows that the appellant has old, well-healed gunshot 
wounds of the lower left leg areas, with the only current 
impairment being subjective complaints of intermittent pain 
and objective clinical findings showing plantar flexion 
weakness in the left foot, which is responsible for his limp.  
In comparing these complaints and findings with the rating 
criteria for a severe muscle disability, it is not shown that 
his left leg wound disability is more severely disabling than 
presently rated.

Accordingly, the Board concludes that the appellant is 
appropriately rated for his service-connected gunshot wound 
disability of the left leg at the current 30 percent 
disability rating level, which is protected and therefore 
cannot be reduced in the absence of fraud.  See 38 C.F.R. 
§ 3.951(b) (2000).  As detailed above, the recent medical 
evidence in this case does not reflect an increased level of 
disability in the left lower leg in terms of residual scar 
and/or muscle group impairment.

Right Leg Wound

After review of all material issues of fact and law, the 
Board concludes that the medical findings of record support a 
20 percent evaluation for the appellant's right lower leg 
disability.  The evidence discussed above clearly shows that 
the appellant sustained a clean through-and-through gunshot 
wound to the right leg with resulting muscle group damage.  
The medical findings further disclose that his wounds were to 
the anterior and posterior sides of the leg.  The pertinent 
schedular criteria contemplate a 10 percent rating for a 
"moderate" disability affecting the anterior (Group XII, 
Code 5312)) and posterior (Group XI, Code 5311) muscles of 
the lower leg.  Accordingly, resolving all reasonable doubt 
in favor of this combat-wounded veteran, the Board concludes 
that he is entitled to a combined 20 percent rating under 
these diagnostic codes for the damage to his muscles in the 
anterior and posterior sides of his right leg; in effect, he 
has a through-and through wound to two muscle groups (XI and 
XII) which entitles him to a combined 20 percent rating under 
the aforementioned diagnostic codes.  However, the Board also 
concludes that a preponderance of the evidence found 
probative to this claim is clearly against entitlement to 
more than a 20 percent schedular evaluation for this 
disability.  The medical evidence of record reflects that the 
appellant's residual scars of the right leg are well healed 
and non tender, and that he has no other disabling residuals 
or functional impairment as a result of the gunshot wound to 
that leg.  As noted above, the appellant's complaints 
regarding his right leg noted at the time of the 2001 VA 
examination were focused mainly on his right knee, which is 
not service connected.

Other Considerations Applicable to Both Increased Rating 
Claims

A preponderance of the evidence is clearly against higher 
ratings for the residual scars from these gunshot wound 
disabilities.  The medical evidence of record reflects that 
the appellant's scars were well healed and non tender when he 
was examined for compensation purposes in October 1952, 
nearly fifty years ago, and the more recent VA examination 
results from 2001 showed that these scars were completely 
healed and non disabling in functional impairment.  On these 
facts, the Board concludes that separate or higher ratings 
are not in order for these scars under codes 7800-7805.  The 
Court has held that a scar is not compensable unless the 
veteran experiences some complications with the scar.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  And while the 
appellant's left leg scars are clearly disfiguring, as shown 
by the color photographs recently taken, he still would not 
be entitled to a rating based on disfigurement because these 
scars are not on his head, face or neck.

Moreover, the award of increased disability compensation 
would not otherwise be warranted pursuant to Diagnostic Code 
5277, as requested by the appellant, as his war wound 
disabilities are not rated on the basis of bilateral weak 
feet due constitutional conditions.  Setting aside the fact 
that it is not shown by the medical evidence that he has 
weakness in both feet, a rating under this code would not be 
in order due to the nature of his service-connected lower leg 
disabilities, which are more appropriately rated under the 
codes for Muscle Group damage as a result gunshot wounds.  
There is also no basis to award increased or separate ratings 
based on neurological impairment as the recent medical 
findings discussed above reflect no neurovascular or 
neurological deficits attributable to the old war wounds.

As alluded to above, the Board must also consider whether 
increased rating for these disabilities is warranted under 38 
C.F.R. §§ 4.40, 4.45.  Section 4.40 provides that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursions, 
strength, speed, coordination and endurance.  Section 4.45 
provides that factors of disability involving a joint reside 
in reductions of its normal excursion of movements in 
different planes of motion and therefore, inquiry will be 
directed to such considerations as movement abnormalities, 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).

The Board finds that the none of the appellant's disabilities 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the medical evidence does not substantiate additional 
range-of-motion loss due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, the clinical findings on the recent 
2001 VA examination disclosed essentially no residual 
impairment due to these old war wounds.  The balance of the 
medical evidence is similarly negative for any evidence of 
additional functional loss affecting the lower legs and feet 
due to these injuries.  As indicated above, the appellant has 
a left leg wound disability of Group XII that is rated 30 
percent disabling.  This disability rating has been in effect 
for many years, and consequently, is protected.  However, the 
recent clinical findings as reported on the 2001 VA 
examination do not reflect a significant level of impairment 
caused by this disability, noted only as plantar flexion 
weakness in the left foot that is responsible for his limp.  
With regard to the right leg wound, the appellant did not 
report any complaints of pain, weakness, or other type of 
functional loss directly attributable to the old war injury to 
that leg when he was examined in February 2001.  Hence, as 
noted above, it appears that these wounds are essentially 
static in nature, which may also explain why it is shown that 
the appellant has not required regular medical treatment and 
evaluation in the years after service for these disabilities.

With these findings for consideration, the Board concludes 
that a preponderance of the evidence is clearly against a 
finding of "additional functional loss" in his left leg or 
right leg such that increased disability compensation is 
warranted under 38 C.F.R. §§ 4.40 or 4.45.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings adequately reflect the level of impairment pursuant 
to the schedular criteria.

In particular, the Board has given consideration to 
evaluating his disabilities under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the ratings for 
these disabilities now assigned as fully discussed above are 
the appropriate schedular criteria for their evaluation.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal, personal statements, 
pleadings, etc., have been accorded due consideration; 
however, the Board concludes that the recent medical findings 
from the 2001 VA examination are more probative of the 
current level of disability.  Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 2001 VA examination are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  There is no evidence of 
record that the appellant is qualified to render a medical 
diagnosis or opinion.  Hence, the medical evidence of record 
cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by the gunshot wound disabilities at issue 
herein.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher ratings then those now 
assigned for these disabilities (above 30 percent for the 
left leg wound and no more than a combined 20 percent rating 
for the right leg wound), the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  C.F.R. 
§§ 3.102, 4.3 (2000).

Extraschedular Consideration

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (2000) was warranted, but concluded that such 
action was not supported by the facts.  See Statement of the 
Case, dated in June 2001.  The Board agrees as it does not 
appear from review of the medical evidence that referral for 
consideration of an extraschedular rating for either 
disability is indicated.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's 
disabilities described above are not deemed to be inadequate.  
As fully detailed above, the medical evidence does not 
reflect that the appellant's disabilities warrant entitlement 
to increased compensation for the levels presently assigned 
under the schedular criteria and hence, it does not appear 
that the appellant has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for these disabilities.  As detailed above in the 
Background section, the record shows that the appellant was 
last hospitalized for these disabilities in service, over 50 
years ago.  There is also no evidence of regular outpatient 
care for these disabilities in the years after service.  With 
respect to employment, it is not claimed or shown by the 
record evidence that the appellant suffered from any 
employment handicap in the years after service due to his old 
war wounds.  Hence, in the absence of any evidence which 
reflects that his war wound disabilities are exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate them, and in light of the record which 
does not show employment handicap due to one or more of these 
disabilities in the post service period, marked interference 
with employment is not shown by a longitudinal review of the 
record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for one or more 
of these disabilities is not in order.


ORDER

An increased rating above 30 percent for residuals of gunshot 
wounds of the left lower leg is denied.

An increased rating to 20 percent, but no higher, is granted 
for residuals of gunshot wounds of the right lower leg.


REMAND

The Board observes that the RO denied entitlement to service 
connection for the right knee disorder on the basis of 
failure to submit new and material evidence.  There is of 
record a December 1952 rating decision that denied service 
connection for internal derangement of the right knee, but it 
is apparent from review of this rating action that the RO did 
not then consider the claim on the basis of service 
connection now claimed for this disorder, to wit, the 
appellant contends that his right knee disorder is secondary 
to the problems he has experienced over the years with his 
service-connected left lower leg gunshot wound disability 
(compensating on the right side due to inability to 
distribute his weight evenly), thus, warranting review of 
this claims under 38 C.F.R. § 3.310.  In effect, the claim 
for service connection for the right knee is a new claim as 
it was not previously denied on a secondary basis.  
Accordingly, the RO should readjudicate the right knee claim 
on a de novo basis.

Moreover, in addition to consideration of secondary service 
connection under 38 C.F.R. § 3.310, the Board finds that the 
issue of aggravation of the appellant's right knee 
attributable to his service-connected left leg disability has 
been inferentially raised and therefore, to ensure compliance 
with the precedent holding in Allen v. Brown, 7 Vet. App. 439 
(1995), additional development and adjudication by the RO of 
this sub-issue will be required.  In Allen, the Court stated 
that the term "disability" as used in 38 U.S.C.A. § 1110, 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  [Citations omitted].

Accordingly, while the Board sincerely regrets the additional 
delay on this claim, the case is REMANDED for the following:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
examination to address the nature and 
etiology of the right knee disorder for 
which service connection is being sought, 
as listed on the title page of this 
REMAND.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA physician 
should determine whether the appellant 
has any diagnosed disorder(s) of the 
right knee, and if so, render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
of the right knee was caused or 
aggravated by the service-connected left 
leg gunshot wound disability.  The 
physician should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
a right knee disorder.  The physician 
must fully consider the appellant's 
service medical records and all post 
service medical evidence, with the 
purpose of reconciling the chronological 
and etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

3.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

5.  Upon completion of the above, the RO 
should readjudicate the claim of service 
connection for the right knee disorder 
under 38 C.F.R. § 3.310 as claimed by the 
appellant based on a de novo review of 
the evidence, and, as alluded to above in 
this remand, within the analytical 
framework provided by the Court in Allen, 
supra.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



